Order entered on October 11, 1965, denying defendant’s motion for an order to take the deposition of two insurance companies, unanimously reversed, on the law and the facts and in the exercise of discretion, and the motion granted, with $15 costs and disbursements to the defendant-appellant. Plaintiff’s merchandise, while stored in defendant’s warehouse, was damaged by fire, and this action was brought to recover the damages. The two insurance companies defendant seeks to examine had issued policies of insurance covering plaintiff in respect of the property involved in the fire, and have paid plaintiff the adjusted loss. The action, accordingly, is for the benefit of the insurers as subrogees and they control its prosecution. Under these circumstances, and it being sufficiently shown that the insurers possess information material to the issues, the taking of their depositions pursuant to CPLR 3101 (subd. [a], par. [4]) is appropriate. No contention is made that the evidence sought is privileged matter, attorney’s work product, or material prepared for litigation. Settle order on notice.
Concur — Botein, P. J., Breitel, Rabin and Eager,-JJ.